Case 3:21-cv-01155-KM Document1 Filed 06/29/21 Page 1 of 11

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

for the

Middle District of Pennsylvania

Civil Division

 

 

 

Case No. BrZ4 cv bI55

 

 

 

 

 

 

 

 

Wyoming Area School District

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

JUN 29 202)

  
  

 

)
) (to be filled in by the Clerk's Office)
Deborah Lamoreaux '
) "eh alchy c
Plaintiffis) ) 1aICAy Che,
(Write the full name of each plaintiff who is filing this complaint. ;
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) <x] Yes [] No
please write "see attached" in the space and attach an additional )
page with the full list of names.) )
<-V=
)
) FILED
) SCRANTON
)
)
)
)
)

PER 1. /

   

  

DEPUTY CLERK

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed.
Name Deborah Lamoreaux
Street Address 53 Friend Street
Citv and County Pittston Citv. Luzerne Countv
State and Zin Code Pennsvlvania 18640
Telephone Number (570) 762-1359
E-mail Address

 

 

 

Page 1 of 7
Case 3:21-cv-01155-KM Document1 Filed 06/29/21 Page 2 of 11

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

B.

The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known). Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

 

 

Name Wvoming Area School District
Job or Title tif known)

Street Address 20 Memorial Street

City and Countv Exeter Borough. Luzerne Countv
State and Zin Code Pennsylvania 18643

Teleohone Number (570) 655-2836

E-mail Address (if known)

 

 

 

Defendant No: 2
Name
Job or Title Gf known)
Street Address
Citv and County
State and Zin Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if inown)
Street Address
Citv and Countv
State and Zin Code

Telephone Number

 

E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
Citv and Countv
State and Zin Code

 

Page 2 of 7
Case 3:21-cv-01155-KM Document1 Filed 06/29/21 Page 3 of 11

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

Teleohone Number

 

E-mail Address (if known)

 

 

 

c. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

 

 

 

 

Name Wyoming Area School District
Street Address 20 Memorial Street
City and County Exeter Borough, Luzerne County
State and Zip Code Pennsylvania 18643
Telephone Number (570) 655-2836

Hi. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

XI

Title VUE of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

 

 

Relevant state law (specify, if known):

 

 

Relevant city or county law (specify, if known):

 

 

 

 

Page 3 of 7
Case 3:21-cv-01155-KM Document1 Filed 06/29/21 Page 4 of 11

Pro Se 7:(Rev. 12/16):Complaint for Employment Discrimination

Wi.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A, The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.

 

OOWOWOO

 

Other acts (specify):

 

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission.can be considered by the federal district court under the
federal employment discrimination statutes.)

 

 

 

 

 

 

 

 

 

 

 

 

 

age (vear of birth) 6/23/1964 | (only when asserting a claim of age discrimination.)

 

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
Summer of 2017
C. I believe that defendant(s) (check one):
X is/are still committing these acts against me.
[| is/are not still committing these acts against me.
Dz Defendant(s) discriminated against me based on my (check all that apply and explain):
CI race
[| color
Xl gender/sex female
CJ religion
CJ national origin
xX
CJ

disability or perceived disability (specify disability)

 

 

 

 

Page 4 of 7
Case 3:21-cv-01155-KM Document1 Filed 06/29/21 Page 5 of 11

Pro Se-7 (Rev. 12/16) Complaint for Employment Discrimination

The facts of my case areas follows. Attach additional pages if needed.

 

 

That during the summer of 2017 two custodial position were available at Wyoming Area School
District. Deborah Lamoreaux applied for both positions since she had been employed there for 13 years
and had seven years of custodial experience. She took both the written test and the practical test.
However, there was no interview. Deborah did not get either position but it is interesting to note that of
the two positions one went to Kim Biscotto and the other to Frank Rico. Kim Biscotto is the mother of
Justin Searfoss.

When. Deborah was not awarded one of the jobs, she made a. complaint and requested a meeting. with
Superintendent Janet Serino, Frank Pugliese, Supervisor of Buildings and Grounds, Deborah Konopka,
Union President, and David Humko, Union Vice President. At the meeting Deborah was informed that
she did not receive a position because she had lower test scores and that the positions were awarded
based on the highest test scores. There was no mention of an interview score.

When the next custodial position became open in 2017 Deborah immediately applied for it. Justin
Searfoss, son of Kim Biscotto, who was awarded the first custodial position, was 23 yearrs old at the
time and he also applied for the position even though he only had three years of experience on the job
but no custodial experience.

Both individuals were given a written test and a practical test. Deborah had a higher score than Mr.
Searfoss on the written test and their scores on the practical test were equal. However, an additional
requirement was added to the interview process, that being a personal interview. They received a score
on the purported interview by various individuals and it is here that Deborah lost out. because the people
conducting the interviews were clearly biased and unfair in grading the interview. In fact, the scores
were intentionally and maliciously changed in order to give Mrs. Biscotto's son, Jason Searfoss, the
position.

The custodial interviews were conducted on October 11, 2018 and the following individuals conducted
the interviews: Frank Pugliese, Missy Collevechio, Kathy Ranieli and David Pacchioni. It is on the
alleged interview answers that got Mr. Searfoss the job.

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

A.

It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

 

 

06/25/2018

 

The Equal Employment Opportunity Commission (check one):
| has not issued a Notice of Right to Sue letter.

x issued a Notice of Right to Sue letter, which I received on (date) | 5/3/2021

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

 

 

 

 

Page 5 of 7

 

 
Case 3:21-cv-01155-KM Document1 Filed 06/29/21 Page 6 of 11

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

VEC

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

XI 60 days or more have elapsed.
| less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

 

Lost Wages (Excluding Overtime) - $275,000.00
Lost Benefits - $126,000.00

Liquidated Damages - $401,000.00

Legal Fees -

 

 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case~related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

 

 

 

 

 

 
  

 

Date of signing: 6/29/2021
Signature of Plaintiff Ret WOTLoAN SACI mL oA,
Printed Name of Plaintiff. | Deborah Lamoreaux

 

 

 

Page 6 of 7
Case 3:21-cv-01155-KM Document1 Filed 06/29/21 Page 7 of 11

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B. For Attorneys
Date of signing: 6/29/2021
Signature of Attorney
Printed Name of Attorney
Bar Number 19600
Name of Law Firm Sklarosky Law
Street Address 400 Third Avenue, Suite 100, Kingston
State and Zip Code Pennsylvania 18704
Telephone Number 570-283-1200
E-mail Address ifs@sklaroskv.com

 

 

 

Page 7 of 7
Case 3:21-cv-01155-KM Document1 Filed 06/29/21 Page 8 of 11

EEOC Form 161-8 (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

NOTICE OF RIGHT TO SUE (/SSUED ON REQUEST)

 

To: Deborah Lamoreaux From: Philadeiphia District Office
9 Kennedy Street 801 Market Street
Pittston, PA 18640 Suite 1000

Philadelphia, PA 19107

On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1607.7(a))

 

EEOC Charge No. EEOC Representative Telephone No.
, Legal Unit,
§30-2018-03334 Legal Technician — (267) 589-9700

 

(See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title Vil of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN. 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.) :

More than 180 days have passed since the filing of this charge.

Less than 180 days have passed since the filing of this charge, but | have determined that it is unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

The EEOC is terminating its processing of this charge.

Ue OA

The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

[| The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

On behalf of the L

      

 

 

 

JANG NY WHA C2 04/30/21
ne 4
Dana R. Hutter, (Date issued)
Deputy Director
cc:
Jarrett J. Ferentino, Esq. _ Joseph F. Skiarosky Sr., Esq.
Pugliese Finnegan Shaffer & Ferentino LLC SKLAROSKY LAW
575 Pierce Street 400 Third Avenue
Kingston, PA 18704 Suite 100

Kingston, PA 18704
Case 3:21-cv-01155-KM Document1 Filed 06/29/21 Page 9 of 11

Enclosure with EEOC
Form 161-B (11/2020)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title VII of the Civil Rights Act, the Americans with Disabiiities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE ~ All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
Case 3:21-cv-01155-KM Document1 Filed 06/29/21 Page 10 of 11

 

 

 

EEOC Form § (11/09)
CHARGE OF DISCRIMINATION Gharge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [I FERPA
Statement and other informaiton before completing this form.
[x] Eeoc 530-2018-03334
Pennsylvania Human Relations Commission and EEOC

 

soctisctacecceccaseae
Name (indicate Mr., Mg.,-Mrs.)

Deborah Lamoreaux

State or local Agency, if any

sent canescens

 

Date of Birth

1964

Home Phone (incl Arse Code)

(570) 762-1359

 

 

 

Sweet Address

9 Kennedy Street, Pittston, PA 18640

City, State and ZIP Code

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Belleve
Biscriminated Agairist Me or Others. (/ more than two, list under PARTICULARS below.)

 

 

 

 

20 Memorial Street, Exeter, PA 128643

Name No. Employees, Members Phone No. (include Area Cade)
WYOMING AREA SCHOOL DISTRICT 201 - 500 (570) 655-3733
Street Addrass City, State and ZIP Code

 

Name

No. Employass, Members Phone No. (include Area Coda}

 

 

 

Streat Addrass

City, State and ZIP Code

 

DISCRIMINATION BASED ON (Check appropriate boxfes).)

[| race [| coor
|_| Revauation ace [| oisapuuiry

OTHER (Specify)

 

RELIGION [| NATIONAL ORIGIN

[| GENETIC INFORMATION

DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

10-07-2017 10-01-2017

 

[| CONTINUING ACTION

 

THE PARTICULARS ARE {If addifional paper is needed, affach extra sheet(s)}:

(See Attached)

TARIAL SEAL,
LUCAS F STERGA

peotary Public
FORTY FORT GORD, LUZERNE GATY
By Com apie del 24, 2018

 

 

 

i want this charge filed with both the EEOC and the State or local Agency, if any. |
will advise the agencies itl change my address or prions number andd will
cooperate fully with them in the processing of my charge in accordance with their
procedures.

NOTARY ~ When necessary for Stete and Local Agency Requirements

 

 

 

i declare under penalty of perjury that the above is true and correct.

 

Charging Party Signature

 

 

Suse at), dots

| swear or affirm that | have read the above charge and that, tig tue to
the best of my knowledge, information and belief.
PAATURE OF COMPLAINANT

 

 

 

SUBSCRIBED AND SWORN TO BEFORE ME THIS BATE] mS:

(month, day, year) oy
oa
‘es

 

 
Case 3:21-cv-01155-KM Document1 Filed 06/29/21 Page 11 of 11

June 20, 2018

EEOC

Philadelphia District Office
801 Market Street, Suite 1300
Philadelphia, PA 19107

To Whom It May Concern:

My name is Deborah Lamoreaux. I am 53 years old and live at 9 Kennedy Street, Pittston
Pennsylvania 18640. I began working for the Wyoming Area School District in 2004 as a part-
time food service employee. I am also a member of the Wyoming Area Education Support
Professionals Association, ESPA-PSEA-NEA. The address for Wyoming Area School District is
20 Memorial Street, Exeter, Pennsylvania 18643.

In October of 2017 a full time custodial position became vacant and a test was scheduled
for interested individuals. I took the test and was later advised by Mr. Frank Pugliese, the Human
Resources Manager, that I scored the highest score on the test for the full time custodial position.
However, I was not awarded the position. | believe that I was not given the position because of
my age and sex.

I asked my union to file a grievance but they refused so I followed the steps in my
Working Agreement. I have exhausted my remedies under the contract. I also believe my
Constitutional Rights were also violated since I have a right to pursue my grievance if the union
refuses to do so.

Very truly yours,

/s/ Deborah A. Lamoreaux
Deborah A: Lamoreaux

 

ce: Joseph F. Sklarosky, Sr., Esq.
DAL/ fs

 

 

ad

=

eo
